Order, so far as appealed from by the defendant, unanimously reversed and the motion to strike out the second, fourth and fifth affirmative defenses and the ninth partial defense in the answer as insufficient in law, and to strike out the paragraphs of the answer numbered 9, 10, 11, 19 and 38 and the words “ by virtue of said Netherlands Royal Decree of May 24, 1940 ” contained in paragraph 13 of said answer and the exhibits A and B, annexed thereto, denied. The sufficiency of the defenses may depend on the development of the facts adduced at the trial. Order, so far as appealed from by the plaintiff, unanimously affirmed. As so modified the order, so far as appealed from, is unanimously affirmed, with $20 costs and disbursements to the defendant. Settle order on notice. Present — Peek, P. J., Glennon, Cohn, Van Voorhis and Shientag, JJ.